Citation Nr: 1410037	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-08 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee disorder, characterized as Osgood Schlatter's disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1991 until December 1991.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a September 1992 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A Video Conference hearing was held on December 13, 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issue of a clear and unmistakable error in previous RO decisions has been raised by the record in the Veteran's February 2009 claim and his May 2009 notice of disagreement (NOD), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In September 1992, the RO denied a claim for service connection for a bilateral knee disorder.  The Veteran was notified of this decision and apprised of his appellate rights, but he did not perfect an appeal.  This is the last final denial as to this issue.  

2.  The evidence added to the record since September 1992 is neither new nor related to an unestablished fact necessary to substantiate the claim for service connection for a bilateral knee disorder, is cumulative or redundant of the evidence of record in September 1992, and otherwise does not raise a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The September 1992 RO decision denying service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § § 3.104, 20.302, 20.1103 (2013).  

2.  New and material evidence has not been submitted to reopen the claim for service connection for a bilateral knee disorder.  38 U.S.C.A. § § 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § § 3.102, 3.159, 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the Veteran be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial(s).

In addition, notice requirements of the VCAA apply all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With respect to his claims, letters satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1), Dingess, and Kent were sent to the Veteran in March 2009, prior to the RO decision that is the subject of this appeal.  Therefore, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  See 38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159 (2013). 

The RO has obtained service treatment records.  Neither the Veteran nor his representative has identified any outstanding evidence that would be relevant to the appeal.  In fact, the Veteran indicated in a 1992 statement that he has never received treatment, VA or otherwise, for his knee condition.  The Veteran's hearing testimony did not indicate that there are more recent outstanding treatment records.  

The Veteran has not undergone a VA examination of his knees; however, an examination is not required in this case.  In claims to reopen, unless a determination is made that new and material evidence has been submitted, VA does not have a duty to provide an examination.  38 C.F.R. § 3.159(c)(4)(iii).  As discussed below, the Board finds that new and material evidence was not submitted regarding this claim.

II.  New and Material

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral knee disorder.  

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2013).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim."  Id.  In this regard, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) clarified that the phrase "raise a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  

Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513   (1991).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim. 

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 (West 2002).  The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

Historically, in connection with his January 1992 claim for service connection, the Veteran submitted a February 1992 statement asserting that he did not have a pre-existing bilateral knee disability.  The RO denied service connection for a bilateral knee disorder in September 1992 on the basis that the evidence of record showed that the Veteran's bilateral knee disorder preexisted service and was not aggravated by service.  The decision became final one year later.  

In February 2009, the Veteran submitted the current claim.  The RO denied the claim in May 2009, finding that there was no new and material evidence submitted.  The Veteran perfected his appeal of the denial and this claim is now before the Board.  

Subsequent to the September 1992 RO decision, the RO received the Veteran's statements reiterating his contentions from that he had not pre-existing bilateral knee disability or symptoms, and duplicate service treatment records.  The Veteran's statements, including those made at his December 2011 hearing, indicate that he believes that his knee condition began in service.  The Veteran has not submitted new medical evidence; rather, he contends that decisions of the U.S. Court of Appeals for Veterans Claims (Court) rendered since the September 1992 denial constitute new and material evidence.  

In this regard, the Veteran's statements submitted since the September 1992 RO decision merely reiterate his central contention made when he filed his claim and are therefore duplicative.  The service medical records submitted are also duplicative and have been previously considered in connection with this claim.  To the extent that the Veteran claims that new case law on the presumption of soundness constitutes new and material evidence, the Board finds this assertion to be unfounded.  While new case law has emerged since the September 1992 denial, it has merely clarified the application of laws in existence at the time of the initial denial of this claim.  See Paulson v. Brown, 7 Vet. App. 466 (1995) (a finding that a condition preexisted service requires medical evidence); Crowe v. Brown, 7 Vet. App. 238 (1995) (application of medical judgment, accepted medical principles, medical history, and an analysis of the medical evidence is required to determine whether a condition preexisted service); Kinnaman v. Principi, 4 Vet. App. 20 (1993) (a tentative diagnosis of an eye disorder shortly after induction is not clear and unmistakable evidence that the condition preexisted service).  New case law has not changed the way 38 U.S.C.A. § 1111 is applied, nor has a liberalizing law related to the presumption of soundness been enacted.  In this regard, new case law does not constitute new and material evidence.  

Thus, the Board finds such evidence to be cumulative and duplicative of evidence previously of record, that material evidence has not been submitted, and that the reopening of the claim is therefore not warranted.  


ORDER

As new and material evidence has not been submitted to reopen a previously denied claim of service connection for a bilateral knee disorder, characterized as Osgood Schlatter's disease; the appeal is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


